      Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 1 of 15




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE                         §
INSURANCE COMPANY and STATE                          §
FARM COUNTY MUTUAL INSURANCE                         §
COMPANY OF TEXAS,                                    §
                                                     §
Plaintiffs,                                          §
                                                     §
VS.                                                  §    CIVIL ACTION NO. 4:20-CV-02606
                                                     §
COMPLETE PAIN SOLUTIONS LLC                          §
n/k/a COMPLETE PAIN SOLUTIONS                        §
PLLC; ALJ FLORENCE SPARROW, M.D.;                    §    JURY DEMANDED
SEE LOONG CHIN, M.D.; and                            §
MMRI HOLDCO LLC n/k/a MRI HOLDCO                     §
ROLLOVER, LLC,                                       §
                                                     §
Defendants.                                          §

                 DEFENDANT COMPLETE PAIN SOLUTIONS LLC N/K/A
                COMPLETE PAIN SOLUTIONS PLLC’S ORIGINAL ANSWER

        Defendant Complete Pain Solutions LLC n/k/a Complete Pain Solutions PLLC answers

as follows to the allegations in the Complaint filed by Plaintiffs in the above-referenced action:

        1.       Defendant denies the allegations contained in paragraph 1 of the Complaint.

        2.       Defendant denies the allegations contained in paragraph 2 of the Complaint and

denies the accuracy of the information and allegations contained within the improper summary

and conclusory Exhibits attached to and referenced throughout the Complaint.

        3.       Defendant denies the allegations contained in paragraph 3 of the Complaint.

        4.       Defendant denies the allegations contained in paragraph 4 of the Complaint.

        5.       Paragraph 5 of the Complaint states a legal conclusion to which no response is

required; however to the extent a response is required, Defendant denies the allegation.




PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 2 of 15




        6.      Paragraph 6 of the Complaint states a legal conclusion to which no response is

required; however to the extent a response is required, Defendant denies the allegation.

        7.      Defendant denies the allegations contained in paragraph 7 of the Complaint.

        8.      Defendant denies the allegations contained in paragraph 8 of the Complaint.

        9.      Defendant denies the allegations contained in paragraph 9 of the Complaint.

        10.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegation that Plaintiffs paid $1.9 million to third parties to settle the referenced

claims of its insureds and denies the allegations contained in paragraph 10 of the Complaint.

Defendant also denies that Defendant submitted any false documents to Plaintiffs, Plaintiffs paid

any funds to Defendant, Plaintiffs settled any claim with Defendant, and Defendants received

any funds from Plaintiffs.

        11.     Defendant denies the allegations contained in paragraph 11 of the Complaint.

        12.     The statements in paragraph 12 of the Complaint contain no factual assertions to

which a response is required; Defendant denies that Plaintiffs have properly stated the referenced

claims, deny Plaintiffs are entitled to any relief, and deny the allegations contained in paragraph

12 of the Complaint.

        13.     Defendant states that no claims are asserted against it under 18 U.S.C. §1961 et

seq. and that such claims against other defendants do not establish this Court’s jurisdiction over

this Defendant.

        14.     Defendant admits the Court may exercise supplemental jurisdiction over the

claims asserted against Defendant and denies that is has any liability to Plaintiffs.

        15.     Defendant admits that venue is proper in this District.




                                                -2-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 3 of 15




        16.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in paragraph 16 of the Complaint and denies the allegations.

        17.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in paragraph 17 of the Complaint and denies the allegations.

        18.     Defendant admits the first three sentences of Paragraph 18 of the Complaint.

Defendant denies the remaining allegations contained in paragraph 18 of the Complaint.

        19.     Defendant admits the first two sentences of Paragraph 19 of the Complaint.

Defendant denies the remaining allegations contained in paragraph 19 of the Complaint.

        20.     Defendant admits the allegations contained in the first eight sentences of

Paragraph 20 of the Complaint, and states that Defendant also operates at locations in addition to

those identified. Defendant denies the remaining allegations contained in paragraph 20 of the

Complaint.

        21.     Defendant admits the allegations contained in the first four sentences of

Paragraph 21 of the Complaint except the allegation regarding MMRI’s current address.

Defendant denies the remaining allegations contained in paragraph 21 of the Complaint.

        22.     The allegations contained in paragraph 22 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        23.     The allegations contained in paragraph 23 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,




                                                 -3-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 4 of 15




lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        24.     The allegations contained in paragraph 24 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        25.     Defendant admits the allegations contained in the first and last sentences of

Paragraph 25 of the Complaint. The remaining allegations contained in paragraph 25 of the

Complaint contain conclusions and opinions of law about the medical standard of care, medical

judgment, and the treatment decisions of physicians to which no response is required. Defendant

is not a medical doctor, lacks knowledge or information sufficient to form a belief about the truth

of the allegations, denies these allegations pertain to it, and denies the allegations.

        26.     The allegations contained in paragraph 26 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        27.     The allegations contained in paragraph 27 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.




                                                 -4-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 5 of 15




        28.     The allegations contained in paragraph 28 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        29.     The allegations contained in paragraph 29 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        30.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations based on unidentified doctors. Defendant denies the allegations contained

in paragraph 30 of the Complaint.

        31.     Defendant denies the allegations contained in paragraph 31 of the Complaint.

        32.     The allegations contained in paragraph 32 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations. Defendant also denies the

allegations contained in the last sentence of paragraph 32 of the Complaint.

        33.     The allegations contained in paragraph 33 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,




                                                 -5-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 6 of 15




lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        34.      Defendants deny the allegations contained in paragraph 34 of the Complaint.

        35.      Defendant states that the allegations contained in paragraph 35 of the Complaint

contain conclusions and opinions of law about the medical standard of care, medical judgment,

and the treatment decisions of physicians to which no response is required. Defendant is not a

medical doctor, lacks knowledge or information sufficient to form a belief about the truth of the

allegations, denies these allegations pertain to it, and denies the allegations. Defendant admits

that its charges may exceed $9,000, but denies the characterization of the charges as

“substantial.”

        36.      Defendant denies the allegations contained in paragraph 36 of the Complaint.

        37.      Defendant admits that the Doctor Defendants conduct initial exams, perform

physical exams, reach diagnoses, arrive at a treatment plan, and that Initial Exam Reports are

created. Defendant denies the remaining allegations contained in paragraph 37 of the Complaint.

        38.      Defendant denies the allegations contained in paragraph 38 of the Complaint.

        39.      The allegations contained in paragraph 39 of the Complaint contain conclusions

and opinions of law about the medical standard of care, medical judgment, and the treatment

decisions of physicians to which no response is required. Defendant is not a medical doctor,

lacks knowledge or information sufficient to form a belief about the truth of the allegations,

denies these allegations pertain to it, and denies the allegations.

        40.      Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 40 in the Complaint




                                                 -6-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 7 of 15




        41.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 41 in the Complaint.

        42.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 42 in the Complaint.

        43.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 43 in the Complaint.

        44.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegation regarding

the testimony of an unidentified person and denies such allegation.        Defendant denies the

allegations contained in paragraph 44 in the Complaint.

        45.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 45 in the Complaint.

        46.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 46 in the Complaint.

        47.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 47 in the Complaint.




                                               -7-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 8 of 15




        48.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 48 in the Complaint.

        49.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 49 in the Complaint.

        50.     Defendant admits that Complete Pain and MRI Holdco LLC had common

ownership at certain periods of time. Defendant denies the allegations contained in paragraph 50

in the Complaint.

        51.     Defendant denies the allegations contained in paragraph 51 in the Complaint.

        52.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegation concerning

any unidentified “Memorial Radiologist” and denies such allegations. Defendant denies the

allegations contained in paragraph 52 in the Complaint.

        53.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegation concerning

any unidentified “Memorial Radiologist” and denies such allegations. Defendant denies the

allegations contained in paragraph 53 in the Complaint.

        54.     Defendant denies the allegations contained in paragraph 54 in the Complaint.




                                               -8-
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 9 of 15




        55.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the medical definition of Radiculopathies contained in paragraph 55 of the Complaint

and denies all allegations contained in paragraph 55 in the Complaint.

        56.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 56 in the Complaint.

        57.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the medical definition of a herniated nucleus pulposus contained in paragraph 57 of the

Complaint and denies all allegations contained in paragraph 57 in the Complaint.

        58.     Defendant denies the allegations contained in paragraph 58 in the Complaint.

        59.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the medical definitions, opinions, and speculation contained in paragraph 59 of the

Complaint and denies all allegations contained in paragraph 59 in the Complaint.

        60.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the medical opinions,

interpretations of medical literature, and speculation contained in paragraph 60 of the Complaint

and denies all allegations contained in paragraph 60 in the Complaint.

        61.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations regarding the unidentified “Complete Pain doctors” and denies the

allegations contained in paragraph 61 in the Complaint.

        62.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant lacks




                                               -9-
PD.29759852.1
    Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 10 of 15




knowledge or information sufficient to form a belief about the truth of the medical opinions and

speculation contained in paragraph 62 of the Complaint and denies all allegations contained in

paragraph 62 in the Complaint.

        63.     Defendant denies the allegations contained in paragraph 63 in the Complaint.

        64.     Defendant denies the allegations contained in paragraph 64 in the Complaint.

        65.     Defendant denies the allegations contained in paragraph 65 in the Complaint.

        66.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant states

that the actual patient medical records speak for themselves and objects to and deny the

characterization by Plaintiff. Defendant denies the allegations contained in paragraph 66 in the

Complaint.

        67.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 67 in the Complaint

        68.     Defendant states that the actual patient medical records speak for themselves and

objects to and deny the characterization, summary, and excerpts by Plaintiff. Defendant denies

the allegations contained in paragraph 68 in the Complaint

        69.     Defendant denies the allegations contained in paragraph 69 in the Complaint and

denies that Medicare rates are a proper measure or reasonableness of charges under Texas law.

        70.     Defendant denies the allegations contained in paragraph 70 in the Complaint.

        71.     Defendant state that it acts with honestly and integrity and denies the remaining

allegations contained in paragraph 71 in the Complaint.

        72.     Defendant denies the allegations contained in paragraph 72 in the Complaint.




                                              - 10 -
PD.29759852.1
    Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 11 of 15




        73.     Defendant denies the allegations contained in paragraph 73 in the Complaint.

        74.     Defendant states that no allegation is made against it in paragraph 74 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant incorporates its responses to paragraphs 1-73 above.

        75.     Defendant states that no allegation is made against it in paragraph 75 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 75 of the Complaint.

        76.     Defendant states that no allegation is made against it in paragraph 76 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 76 of the Complaint.

        77.     Defendant states that no allegation is made against it in paragraph 77 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 77 of the Complaint.

        78.     Defendant states that no allegation is made against it in paragraph 78 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 78 of the Complaint.

        79.     Defendant states that no allegation is made against it in paragraph 79 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 79 of the Complaint.

        80.     Defendant states that no allegation is made against it in paragraph 80 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 80 of the Complaint and the

relief asserted in the unnumbered paragraph following paragraph 80..




                                              - 11 -
PD.29759852.1
    Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 12 of 15




        81.     Defendant states that no allegation is made against it in paragraph 81 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant incorporates its responses to paragraphs 1-80 above.

        82.     Defendant states that no allegation is made against it in paragraph 82 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 82 of the Complaint.

        83.     Defendant states that no allegation is made against it in paragraph 83 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 83 of the Complaint.

        84.     Defendant states that no allegation is made against it in paragraph 84 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 84 of the Complaint.

        85.     Defendant states that no allegation is made against it in paragraph 85 of the

Complaint and that no response is therefore required; however, to the extent a response is

required, Defendant denies the allegations contained in paragraph 85 of the Complaint and the

prayer contained in the unnumbered paragraph following paragraph 85.

        86.     Defendant incorporates its responses to paragraphs 1-73 above

        87.     Defendant denies the allegations contained in paragraph 87 in the Complaint.

        88.     Defendant denies the allegations contained in paragraph 88 in the Complaint.

        89.     Defendant denies the allegations contained in paragraph 89 in the Complaint.

        90.     Defendant denies the allegations contained in paragraph 90 in the Complaint.




                                              - 12 -
PD.29759852.1
    Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 13 of 15




        91.     Defendant denies the allegations contained in paragraph 91 in the Complaint and

that Plaintiffs are entitled to the relief requested in the unnumbered paragraph following

paragraph 91 of the Complaint.

        92.     Defendant denies all allegations contained the in the Complaint which are not

expressly admitted above.

                                    AFFIRMATIVE DEFENSES

        93.     Plaintiff has failed to state a claim upon which relief may be granted pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

        94.     Pleading further, and to the extent necessary, Plaintiff’s claims are barred, and

must be dismissed or abated, because Plaintiff has failed to comply with Chapter 74 of the Texas

Civil Practice and Remedies Code.

        95.     Pleading further, and to the extent necessary, Plaintiff lacks standing and privity

to assert these claims against Defendant.

        96.     Pleading further, and to the extent necessary, Plaintiff’s claims are barred in

whole or in part by the doctrines of release and waiver.

        97.     Pleading further, and to the extent necessary, Plaintiffs’ claims are barred in

whole or in part by the fault and intervening acts of others, including but not limited to their

agents, adjusters, and attorneys.

        98.     Pleading further, and to the extent necessary, Plaintiffs’ claims are barred in

whole or in part by the doctrine of unclean hands.

        99.     Pleading further, and to the extent necessary, Plaintiffs’ claims are barred in

whole or in part by the doctrine of estoppel.




                                                - 13 -
PD.29759852.1
     Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 14 of 15




        100.    Pleading further, and to the extent necessary, Plaintiffs’ claims are barred in

whole or in part by the applicable statute of limitations and laches.

        101.    Pleading further, and to the extent necessary, Plaintiffs’ claims are barred in

whole or in part due to their failure to comply with Section 18.001 of the Texas Civil Practices

and Remedies Code.

        102.    Pleading further, to the extent necessary, Defendant incorporates by reference any

other defenses asserted by any other party to this litigation.

                                         JURY DEMAND

        103.    Defendant hereby demands a jury on all issues and all claims.

        WHEREFORE, Defendant prays that the Court deny Plaintiffs any and all relief sought,

enter judgment against Plaintiffs, and award Defendant any and all relief to which it may be

entitled.

                                               Respectfully submitted,


                                                      /s/ Blake A. Bailey
                                               Blake A. Bailey
                                               Texas State Bar No. 01514700
                                               Federal Bar #16747
                                               Email: blake.bailey@phelps.com
                                               PHELPS DUNBAR LLP
                                               Southlake Town Square
                                               115 Grand Avenue, Suite 222
                                               Southlake, Texas 76092-7629
                                               (817) 305-0332
                                               (817) 488-3214 (Fax)

                                               ATTORNEYS FOR DEFENDANT
                                               COMPLETE PAIN SOLUTIONS LLC n/k/a
                                               COMPLETE PAIN SOLUTIONS PLLC




                                                - 14 -
PD.29759852.1
    Case 4:20-cv-02606 Document 31 Filed on 10/09/20 in TXSD Page 15 of 15




                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document was
served on all counsel of record by electronic service pursuant to Fed. R. Civ. P. 5(b)(2)(E) on
this 9th day of October, 2020.




                                                  /s/ Blake A. Bailey
                                           Blake A. Bailey




                                            - 15 -
PD.29759852.1
